                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

NICHOLE GWINNETT,

               Plaintiff,

v.                                                Case No.: 2:19-cv-295-FtM-38MRM

SOUTHWEST FLORIDA REGIONAL
PLANNING COUNCIL,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Plaintiff’s Response (Doc. 29) to the Court’s Order to Show

Cause (Doc. 28).      Last month, the Court granted Defendant’s motion to dismiss,

dismissed the Complaint (Doc. 1) without prejudice, and allowed Plaintiff to replead by

filing an amended complaint. (Doc. 25 at 12). Plaintiff never did so, and the Court ordered

Plaintiff to show cause why the case should not be dismissed. (Doc. 28). Plaintiff

responded, explaining that she “elected not to file an amended complaint.” (Doc. 29 at

1-2). Instead, Plaintiff intends to appeal the Court’s Order (Doc. 25) dismissing the

Complaint. (Doc. 29 at 2). Thus, the case is dismissed.

       Accordingly, it is now



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
      ORDERED:

      1. The case is DISMISSED.

      2. The Clerk is DIRECTED to enter judgment, terminate any pending motions or

         deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 7th day of October, 2019.




Copies: All Parties of Record




                                          2
